State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   520531
________________________________

In the Matter of the Claim of
   JOSHUA STICKLE,
                    Respondent.

GANNETT SATELLITE INFORMATION
   NETWORK, INC., Doing                     MEMORANDUM AND ORDER
   Business as POUGHKEEPSIE
   JOURNAL,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 22, 2015

Before:   Lahtinen, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


      Bond, Schoeneck & King, PLLC, Syracuse (Peter A. Jones of
counsel) and The Zinser Law Firm, PC, Nashville, Tennessee (L.
Michael Zinser admitted pro hac vice), for appellant.

      Cynthia Feathers, Glens Falls, for Joshua Stickle,
respondent.

      Eric T. Schneiderman, Attorney General, New York City
(Steven Koton of counsel), for Commissioner of Labor, respondent.

                             __________


      Appeals from two decisions of the Unemployment Insurance
Appeal Board, filed May 9, 2014, which ruled, among other things,
that Gannett Sattellite Information Network, Inc. is liable for
additional unemployment insurance contributions on remuneration
paid to claimant and others similarly situated.
                         -2-                  520531

Decisions affirmed.   No opinion.

Lahtinen, J.P., Egan Jr., Lynch and Clark, JJ., concur.



ORDERED that the decisions are affirmed, without costs.




                        ENTER:




                        Robert D. Mayberger
                        Clerk of the Court